                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA
                   CASE NO. 17-22462-CIV-UNGARO/O’SULLIVAN

CIRCUITRONIX, LLC,
     Plaintiff,

v.

SHENZHEN KINWONG ELECTRONIC
CO., LTD., and KINWONG ELECTRONIC
(HONG KONG) CO., LTD.,
      Defendants.
                              /

                                        ORDER

      THIS MATTER is before on the Defendants’ Memorandum of Law Pursuant to

Magistrate Judge O’Sullivan’s Order Regarding Privileged Documents Dated November

20, 2018 (DE# 145, 12/7/18). Having reviewed the memorandum, response and reply

as well as declarations of legal experts and others, having conducted an in camera

inspection of the un-redacted documents filed under seal, and having heard argument,

and for the reasons stated on the record at the January 9, 2019 hearing, it is

      ORDERED AND ADJUDGED as follows:

      1.     That the Court grants in part and denies in part the defendants’ claim of

             attorney-client privilege for 12 of its documents. The defendants, as the

             parties invoking the attorney-client privilege, have the burden of proof.

             See, Bell Tel. & Tel. Co. v. Deason, 632 So. 2d 1377, 1383 (Fla. 1994).

      2.     The following three documents contain e-mail communication between

             outside legal counsel and the defendants’ in house counsel and top

             management personnel that are protected by the attorney-client privilege


                                            1
     under Florida law, Section 90.502 of the Florida Statutes: Bates stamped

     documents SHZ-KHK0864356, SHZ-KHK0864375, and SHZ-

     KHK0864359. The undersigned finds that all redacted portions of Bates

     stamped documents SHZ-KHK0864356 and SHZ-KHK0864375 are

     privileged. As determined by the undersigned during the hearing, the

     defendants shall provide Bates stamped document SHZ-KHK0864359

     with additional portions that the Court ordered un-redacted.

3.   One of the remaining nine documents, Bates stamped document SHZ-

     KHK0751275, is privileged because it is an e-mail communication dated

     June 15, 2018, which is after this lawsuit commenced, from Wen Li,

     Shenzhen Kinwong’s in-house counsel, to Shenzhen Kinwond and

     Kinwong HK employees that discusses this lawsuit and renders legal

     advice to the defendants regarding the lawsuit based on information

     relayed to Ms. Li by their litigation team at Greenberg Traurig in Florida.

4.   To the extent that the defendant claims privilege for communications with

     in house counsel who were not licensed Chinese lawyers, the attorney-

     client privilege does not apply. See, Wultz v. Bank of China, Ltd., 979 F.

     Supp. 494 (S.D.N.Y. 2013) (“To the extent [the defendant] has claimed

     privilege over communications from, to and among members of legal or

     other departments who are not licensed attorneys, the attorney-client

     privilege does not apply.”) (citing Anwar [v. Fairfield Greenwich Ltd., 306

     F.R.D. 117, 120 (S.D.N.Y. 2013)]. Based on the facts of the subject

     lawsuit as well as the district court’s analysis in Wultz, the Court finds that

                                     2
     the attorney-client privilege does not apply to the defendant’s in house

     counsel for the remaining eight Bates stamped documents:

     SHZ-KHK0553045, SHZ-KHK0553046, SHZ-KHK0553062, SHZ-

     KHK0553063, SHZ-KHK0553306, SHZ-KHK0553311, SHZ-KHK0553339,

     and SHZ-KHK0554013. Although the law in China changed effective

     December 20, 2015 to standardize the qualification criteria for different

     types of legal professionals according to the defendants’ legal expert, Li

     Wensheng, all of the eight remaining documents were dated before

     December 20, 2015 and none of the defendants’ in house counsel were

     “newly admitted to practice law after December 20, 2015.” See

     Declaration of Li Wensheng, at ¶ 4 (DE# 145-6, 12/7/18).

5.   The undersigned finds that there was no subjective reasonable belief that

     the defendants believed their in house counsel were authorized to

     practice law in China. Under Chinese law, there is no attorney-client

     privilege and at least prior to the recent change in 2015, in-house counsel

     in China are not persons authorized to practice law. There can be no

     reasonable mistake as to whether an in house counsel in China served as

     a licensed attorney. Fla. Stat. § 90.502; see, Anwar v. Fairfield

     Greenwich Ltd., 306 F.R.D. 117, 120 (S.D.N.Y. 2013) (holding that “even

     if the [defendants] mistakenly believed that Dutch law protected their

     communications with an un-licensed in-house [Dutch] attorney, the

     reasonable belief exception would not apply”).

ORDERED AND ADJUDGED that on or before January 16, 2019, the

                                   3
defendants either shall file their objection(s) to the undersigned’s rulings or shall provide

the documents that the Court ordered un-redacted to the plaintiff.

        DONE AND ORDERED in Chambers at Miami, Florida this 9th day of January,

2019.



                                   JOHN J. O’SULLIVAN
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                             4
